--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
Patent License Agreement
Licensor name:
 
Futuristic Medical Devices, LLC
Licensor address:
13 Augusta Avenue
Monsey, New York 10952
 
Licensee name:
Volu-Sol Reagents Corporation
 
Licensee address:
5095 West 2100 South
West Valley City, Utah 84120
 
Upfront Royalty Payment:
$300,000.00 (Three Hundred Thousand Dollars)
 
Royalty Percentage:
5% (Five Percent)



In witness whereof, intending to be legally bound, the parties have signed below
to enter the attached Patent License Agreement and Exhibits (this “Agreement”)
as of the Effective Date with the terms and conditions that follow.  Capitalized
terms not otherwise defined are set forth in Section 9 of this Agreement.


LICENSOR:
 
FUTURISTIC MEDICAL DEVICES LLC
 
 
By:    /s/ Jacob
Pilchick                                                            
 
Name:  Jacob
Pilchick                                                                
 
Title:  Manager                                                             
             
 
LICENSEE:
 
VOLU-SOL REAGENTS CORPORATION
 
 
By:  /s/ James
Dalton                                                                 
 
Name: James
Dalton                                                                    
 
Title: Chairman &
CEO                                                                
 



 
Effective Date:  May 1, 2009
 

 
 

--------------------------------------------------------------------------------

 

 
PATENT LICENSE AGREEMENT
 
The parties to this Patent License Agreement listed on the previous page hereby
agree as follows:
 
1.             Grant of Exclusive License
 
1.1           Exclusive Patent License
 
Licensor hereby grants to Licensee the exclusive, irrevocable, worldwide,
transferable, sublicensable license of all rights of any kind conferred by the
Patents, including, without limitation, the rights of any kind to, or conferred
by, the Patents to (a) use or otherwise practice any art, methods, processes,
and procedures covered by the Patents, (b) make, have made, use, offer to sell,
sell, import, and otherwise distribute or dispose of any inventions,
discoveries, products, services, or technologies covered by the Patents,
(c) otherwise exploit any rights granted in the Patents and/or any invention or
discovery described in the Patents, and (d) exclude other Persons from
exercising any of such rights.
 
1.2           Sublicenses
 
The exclusive license rights granted Licensee under the Patents include the
right to grant and authorize, from time to time and in Licensee's sole and
absolute discretion, one or more sublicenses.  No sublicense granted to any
Person pursuant to the terms of this Agreement will be terminable as a result of
the termination of this Agreement.
 
1.3           Assignment of Causes of Action and Other Rights
 
Licensor hereby assigns, transfers and conveys to Licensee all right, title and
interest in and to:
 
(a)           Rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any of the Patents and the inventions and discoveries therein;
 
(b)           All causes of action and enforcement rights of any kind (whether
such claims, causes of action or enforcement rights are known or unknown;
currently pending, filed, to be filed; or otherwise) under the Patents and/or
under or on account of any of the Patents for past, current and future
infringement of the Patents, including without limitation, all rights to
(i) pursue and collect damages, profits and awards of whatever nature
recoverable, (ii) injunctive relief, (iii) other remedies, and (iv) compromise
and/or settle all such claims, causes of action and enforcement rights for such
infringement by granting an infringing party a sublicense or otherwise; and
 
(c)           Rights to collect royalties or other payments under or on account
of any of the Patents or any of the foregoing.

 
-2-

--------------------------------------------------------------------------------

 
 
1.4           Right to Purchase
 
It is understood and agreed that the Licensee is also hereby granted the right,
at its sole option and at such time as it may determine, to purchase the
Patents.  Upon exercise of this right to purchase, Licensor shall assign all of
its rights and interest in the Patents to Licensee in exchange for Four Million
(4,000,000) shares of the Licensee’s common stock.
 
2.             Payment
 
2.1           Upfront Royalty Payment
 
At the Closing, Licensee will pay to Licensor an upfront royalty payment (the
“Upfront Royalty Payment”) in the amount set forth on the cover page of this
Agreement.
 
2.2           Royalties
 
Licensee will pay to Licensor a royalty equal to the Royalty Percentage
multiplied by Licensee’s Net Sales Revenues for Licensed
Products.  Additionally, Licensee will pay to Licensor a royalty equal to the
Royalty Percentage multiplied by any revenue received by Licensee for the
sublicensing of the Patents.  (collectively, the “Royalties”). The royalty will
be payable on the due dates for the reports required by paragraph 2.3 for
royalties accrued during the respective Reporting Period.
 
2.3           Reports and Records
 
As of each December 15 during the Term of this Agreement, Licensee will provide
to Licensor a report reasonably detailing its royalty producing activities with
respect to the Patents for the preceding twelve (12) month period ending as of
September 30 (each, a “Reporting Period”) when there have been Royalties accrued
under Section 2.2 with respect to the Patents in such Reporting Period.
 
2.4           Books of Account
 
Licensee will keep accurate books of account containing all particulars that may
reasonably be deemed necessary for the purpose of showing the Amounts payable to
Licensor hereunder.  Not more than once during every twenty-four (24) month
period and upon Licensor’s advance request of at least thirty (30) days,
Licensee will make said books and the supporting data available for inspection
by Licensor or its agents during normal business hours for the two (2) most
recent Reporting Periods for the sole purpose of verifying Licensee's
calculations of the Royalties under this Agreement.  Should such inspection lead
to the discovery of a greater than ten percent (10%) discrepancy in reporting to
Licensor's detriment, Licensee agrees to pay the reasonable fees and expenses of
Licensor’s agents who conducted the inspection.  Licensee will promptly pay to
Licensor all amounts appropriately determined by any audit to be due to
Licensor.  Any and all disputes with respect to the Royalties due under this
Agreement or the calculation of Net Sales Revenue must be (a) raised within
ninety (90) days after completion of the associated audit, and (b) resolved
solely and exclusively pursuant to the provisions of paragraph 10.8.

 
-3-

--------------------------------------------------------------------------------

 
 
3.             Closing
 
3.1           Deliverables
 
Within thirty (30) days following the later of Effective Date or the date
Licensee receives a Transmitted Copy of this Agreement executed by the Licensor,
to the extent that Licensor has control of such documents, Licensor will deliver
to Licensee copies of the Assignment Agreements, the Prosecution History Files,
the Docket, and copies of all files and original documents owned or controlled
by Licensor, which include publicly available documents (including, without
limitation, Assignment Agreements, copies of Letters Patent, and other documents
necessary to establish that Licensor’s representations and warranties in Section
6 are true and correct) relating to the Patents and/or the Abandoned Assets
(“Initial Deliverables”).  Licensor acknowledges and agrees that Licensee may
request, and Licensor will promptly deliver, additional documents based on
Licensee’s review of the Initial Deliverables (such additional documents,
related information and the Initial Deliverables, collectively, the
“Deliverables”) and the Deliverables, and that as a result of Licensee’s review,
the listing of assets in Exhibits A and B, and the list of Abandoned Assets on
Exhibit C, may be revised before and after the Closing to conform these lists to
the definition of Patents (and these revisions may require the inclusion of
additional provisional patent applications, patent applications, and patents on
Exhibits A and B or both).  To the extent the listing of assets on Exhibits A
and B is reduced, the amount payable under paragraph 2.1 and the Royalty
Percentage may be reduced by the mutual agreement of the parties.  Licensor
shall not be obligated to provide any attorney client confidential information
or attorney work product.
 
3.2           Closing
 
Licensor and Licensee will use reasonable efforts to complete the review of the
Deliverables and satisfy the conditions to closing described in paragraph 3.3
within thirty (30) calendar days following the later of the Effective Date or
the date the last of the Deliverables was received by Licensee.  Licensee will
thereafter pay Licensor the Upfront Royalty Payment on the closing (the
“Closing”), and Licensee may then record Memoranda of Exclusive License/Rights.
 
3.3           Closing Conditions
 
The Closing will occur when Licensee determines that all the following
conditions have been satisfied or waived:
 
 
(a)
Signature by Licensor.  Licensor timely executed this Agreement and delivered a
Transmitted Copy of this Agreement to Licensee’s representatives by not later
than May 26, 2009 at 5:00 p.m., Mountain Daylight Time and promptly delivered
one (1) executed original of this Agreement to Licensee’s representatives.

 
 
(b)
Transmittal of Documents.  Licensor will have delivered to Licensee all the
Deliverables.

 
 
-4-

--------------------------------------------------------------------------------

 
 
(c)           Compliance With Agreement.  Licensor performed and complied in all
respects with all of the obligations under this Agreement that are to be
performed or complied with by it on or prior to the Closing.
 
(d)           Representations and Warranties True.  Licensee is satisfied that,
as of the Effective Date and as of the Closing, the representations and
warranties of Licensor contained in Section 6 are true and correct.
 
(e)           Patents Not Abandoned.  Licensee is satisfied that, as of the
Effective Date and as of the Closing, none of the assets that are included in
the Patents have expired, lapsed, been abandoned, or deemed withdrawn.
 
(f)           Delivery of Executed Memorandum.  Licensor will have delivered to
Licensee executed and notarized Memoranda of Exclusive License/Rights.
 
The preceding conditions are conditions precedent to the Closing and to
Licensee’s obligation to make the payments contemplated pursuant to this
Agreement.
 
3.4           Further Cooperation
 
At the reasonable request of Licensee, Licensor will execute and deliver such
other instruments and do and perform such other acts and things as may be
reasonably necessary for effecting completely the consummation of the
transactions contemplated hereby, including, without limitation, execution,
acknowledgment and recordation of other such papers, and using reasonable
efforts to obtain the same from the respective inventors, as necessary for fully
perfecting and conveying unto Licensee the benefit of the transactions
contemplated hereby, including, without limitation, providing and assisting in
obtaining execution of any assignments, confirmations, powers of attorney,
inventor declarations, and other documents that Licensee may request for
prosecuting, maintaining, filing, obtaining issuance of, registering, enforcing,
defending, or bringing any proceeding relating to the Patents.  To the extent
any attorney-client privilege or the attorney work-product doctrine applies to
any portion of the Prosecution History Files, Licensor will ensure that, if any
such portion of the Prosecution History File remains under Licensor’s possession
or control after the Closing, it is not disclosed to any third party unless (a)
disclosure is ordered by a court of competent jurisdiction, after all
appropriate appeals to prevent disclosure have been exhausted, and (b) Licensor
gave Licensee prompt notice upon learning that any third party sought or
intended to seek a court order requiring the disclosure of any such portion of
the Prosecution History File.  In addition, Licensor will continue to prosecute,
maintain, and defend the Patents at its sole expense until the Closing.
 
4.             Filing, Prosecution and Maintenance of Patent Rights
 
4.1           Costs
 
After the Closing, Licensee will be solely entitled and responsible for the
preparation, filing, prosecution, maintenance and defense of all Patents (except
to the extent of any portion of the Patents abandoned pursuant to the terms of
this Agreement).  Licensee may, but is not obliged to consult with Licensor
regarding execution of its responsibility.

 
-5-

--------------------------------------------------------------------------------

 
 
4.2           Copies of Prosecution Documents
 
Licensee will, upon Licensor’s reasonable written request, provide Licensor with
a copy of documents received or filed by Licensee pertaining to the filing,
prosecution, maintenance or defense of Patents, including, without limitation,
each patent application, office action, response to office action, request for
terminal disclaimer, and request for reissue or reexamination of any patent
issuing from such patent application.
 
4.3           Conduct of Prosecution
 
Licensor will execute and deliver to Licensee one or more memoranda in the form
of the Memoranda of Exclusive License/Rights and will execute at least one such
memorandum prior to the Closing.  The conduct of the preparation, filing,
prosecution, maintenance, and defense of the Patents will be under Licensee’s
exclusive control and discretion.  Licensee will consult with Licensor on such
matters from time to time on Licensor’s reasonable request.  At the reasonable
request of Licensee, Licensor will execute and deliver to Licensee such other
instruments, and do and perform such other acts and things, as may be reasonably
necessary or desirable for confirming in Licensee exclusive right to prosecute,
maintain, defend, file, obtain issuance, register, enforce, defend, or bring any
proceeding relating to the Patents including, without limitation, execution,
acknowledgment and recordation of such papers necessary to convey to Licensee
any right or power of attorney in the USPTO or other governmental patent office,
in respect to prosecution, maintenance, defense, filing, issuance, or
registration of the Patents.
 
4.4           Abandonment of License to Patents
 
Licensee will at any time be entitled to abandon its license and other rights to
all or any part of the Patents by providing at least thirty (30) days’ advance
written notice of such intention to Licensor; provided, Licensee will give such
notice not less than sixty (60) days prior to the last allowable date for filing
or taking any other action required with respect to such portion of the
Patents.  From and after providing such notice of abandonment, Licensee will
have no further obligation with respect to such abandoned portion of the
Patents.  Any sublicense granted with respect to any Patents abandoned hereunder
will not be terminated or altered as a result of such abandonment, provided that
such sublicense was granted prior to the effectiveness of such abandonment.
 
4.5           Licensor’s Assistance
 
Licensor will provide Licensee with such advice and assistance as Licensee will
reasonably request in connection with the filing, prosecution, maintenance, or
defense of the Patents.  Licensee will not be responsible for any costs incurred
by Licensor without Licensee’s prior written agreement to bear such costs.
 
5.             Enforcement of Patents
 
5.1           Enforcement
 
Licensee will have the exclusive right, but not the obligation, to institute,
prosecute, and control any action or proceeding with respect to infringement of
the Patents, using counsel of its choice, including any declaratory judgment
action arising from such infringement.  In the event Licensee exercises its
right to commence such action or proceeding, Licensee will use reasonable
efforts to advise Licensor prior to such commencement.  Thereafter, on
Licensor's written request no more frequently than every two (2) months,
Licensee will report to Licensor reasonable, nonprivileged information on the
status of the action or proceeding commenced by Licensee.  Licensor does not
have and/or retain any right to, and will not, institute any case, action or
other enforcement proceeding with respect to infringement of the Patents.

 
-6-

--------------------------------------------------------------------------------

 
 
5.2           Joinder; Cooperation in Litigation
 
This Agreement transfers to Licensee all substantial rights under the Patents
and, as a result, Licensee has the right to bring any future action or
proceeding to enforce claims under the Patents in its own name, without naming
Licensor as a party thereto.  However, if necessary or desirable in Licensee's
sole discretion, Licensee may name Licensor as a party in any action or
proceeding to enforce the Patents.  If Licensee finds it necessary or desirable,
Licensor will execute all papers or perform any other acts or provide any
assistance, at Licensee's expense, toward pursuing such action or proceeding, as
reasonably required by Licensee.  Licensor will use its best efforts to ensure
that any Licensor personnel will be available to cooperate, at Licensee's
expense, toward pursuing such action.
 
5.3           Damages for Breach
 
In the event of a material breach of this Agreement by Licensee, subject to the
terms and conditions of this Agreement, Licensor may seek exclusively money
damages pursuant to the terms and conditions of this Agreement.  In no event,
however, will Licensor be entitled to take any action or direct any proceeding
with respect to the Patents without Licensee’s express consent and direction
unless and until there has been a termination of the Term because of Licensee's
proven, continuing and uncured breach.
 
6.             Representations and Warranties of Licensor
 
Licensor represents and warrants to Licensee as of the Effective Date and as of
the Closing:
 
6.1           All Substantial Rights
 
Licensor intends by this Agreement to transfer to Licensee all substantial
rights under the Patents.
 
6.2           Authority
 
Licensor has the full power and authority and has obtained all third party
consents, approvals, and/or authorizations required to enter into this Agreement
and to carry out its obligations hereunder, including, without limitation, the
assignment to Licensee of all causes of action with respect to the Patents.

 
-7-

--------------------------------------------------------------------------------

 
 
6.3           Title and Contest
 
Licensor owns, and as of the Closing Licensee will hold, all right, title and
interest to each right conferred under this Agreement with respect to the
Patents, including, without limitation, all rights, title, and interest in and
to the causes of action assigned by this Agreement.  Licensor has obtained and
properly recorded previously executed assignments for the Patents as necessary
to fully perfect its rights and title therein in accordance with governing law
and regulation in each jurisdiction.  Each right conferred under this Agreement
with respect to the Patents is free and clear of all liens, mortgages, security
interests, and restrictions on transfer.  There are no actions, suits,
investigations, claims, or proceedings threatened, pending or in progress
relating in any way to any right conferred under this Agreement with respect to
the Patents.  There are no existing contracts, agreements, options, commitments,
proposals, bids, offers, or rights with, to or in any Person to acquire any
Patents.
 
6.4           Existing Licenses and Restrictions on Rights
 
No rights, interests, or licenses have been granted under any Patents or
retained by prior owners or inventors.  Licensee will not be subject to any
covenant not to sue or similar restrictions on its enforcement or enjoyment of
any of Patents or the related causes of action as a result of the transactions
contemplated in this Agreement or any prior transaction related to the Patents
or the Abandoned Assets.
 
6.5           Validity and Enforceability
 
None of the Patents or the Abandoned Assets (other than Abandoned Assets for
which abandonment resulted solely from unpaid fees and/or annuities) has been
found invalid, unpatentable, or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding; and Licensor does not
know, has not received any notice or claim from any source suggesting that, the
Patents are invalid, unpatentable, or unenforceable.  To the extent “small
entity” fees were paid to the United States Patent and Trademark Office for any
of the Patents, such reduced fees were then appropriate because the payor
qualified to pay “small entity” fees at the time of such payment and
specifically had not licensed rights in the any of the Patents to an entity that
was not a “small entity.”
 
6.6           Conduct
 
Licensor and its representatives have not engaged in any conduct, or omitted to
perform any necessary act, the result of which would invalidate any of the
Patents or hinder its enforcement, including, without limitation,
misrepresenting Licensor’s patent rights to a standard-setting organization.
 
6.7           Enforcement
 
Licensor has not (a) put a third party on notice of actual or potential
infringement of any of the Patents or the Abandoned Assets or (b) initiated
enforcement action(s) with respect to any of the Patents or the Abandoned
Assets.

 
-8-

--------------------------------------------------------------------------------

 
 
6.8           Patent Office Proceedings
 
None of the Patents or the Abandoned Assets has been or is currently involved in
any re-examination, reissue, interference proceeding, or any similar proceeding,
and no such proceedings are pending or threatened.
 
6.9           Fees
 
All maintenance fees, annuities and the like due or payable on each of the
Patents have been timely paid.  For the avoidance of doubt, Licensor shall pay
any maintenance fees for which the fee is payable (e.g., the fee payment window
opens) on or prior to the Closing even if the surcharge date or final deadline
for payment of such fee would be after the Closing.
 
6.10           Abandoned Patents
 
According to each applicable patent office, each of the Abandoned Assets has
expired, lapsed, or been abandoned or deemed withdrawn.
 
7.             Representations and Warranties of Licensee
 
Licensee represents and warrants to Licensor as of the Effective Date and the
Closing:
 
7.1           Authority
 
Licensee is duly organized and validly existing under the laws of the
jurisdiction of its formation and has full power and authority to enter into
this Agreement and to carry out the provisions hereof.
 
7.2           Due Authorization
 
Licensee is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder.  The individual executing this Agreement on
Licensee’s behalf has been duly authorized to do so by all requisite corporate
action.
 
8.             Disclaimer of Representations and Warranties; Limitation of
Liability; Exclusions From Damages
 
8.1           Disclaimer of Representations and Warranties
 
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY EXCEPT FOR THEIR RESPECTIVE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTIONS 6 AND 7, AND EACH PARTY
DISCLAIMS ALL IMPLIED WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.  LICENSEE
GIVES LICENSOR NO ASSURANCE THAT ANY ROYALTIES WILL BE GENERATED FOR LICENSOR OR
THAT ANY ROYALTIES WILL BE PAYABLE TO LICENSOR.  EXCEPT AS EXPRESSLY SET FORTH
IN SECTION 6, LICENSOR GIVES LICENSEE NO ASSURANCE (A) REGARDING THE
PATENTABILITY OF ANY CLAIMED INVENTION IN, OR THE VALIDITY, OF ANY PATENT; OR
(B) THAT LICENSEE’S OR ITS SUBLICENSEES’  MANUFACTURE, USE, SALE, OFFERING FOR
SALE, IMPORTATION, EXPORTATION OR OTHER DISTRIBUTION OF ANY PRODUCT OR METHOD
DISCLOSED AND CLAIMED IN ANY PATENT BY LICENSEE OR ANY SUBLICENSEE OR ANYONE
ELSE WILL NOT CONSTITUTE AN INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
OTHERS.

 
-9-

--------------------------------------------------------------------------------

 
 
8.2           Limitation of Liability
 
EXCEPT IN THE EVENT OF BREACH OF ANY OF THE PRIMARY WARRANTIES BY LICENSOR OR
LICENSOR’S INTENTIONAL MISREPRESENTATION, NEITHER PARTY’S TOTAL LIABILITY UNDER
THIS AGREEMENT WILL EXCEED THE PAYMENT AMOUNT SET FORTH IN PARAGRAPH 2.1.  THE
PARTIES ACKNOWLEDGE THAT THE FOREGOING LIMITATION ON POTENTIAL LIABILITY WAS AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.
 
8.3           Exclusion of Certain Damages


NEITHER PARTY WILL HAVE ANY OBLIGATION OR LIABILITY (WHETHER IN CONTRACT,
WARRANTY, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, AND NOTWITHSTANDING ANY
FAULT, NEGLIGENCE (WHETHER ACTIVE, PASSIVE OR IMPUTED), REPRESENTATION, STRICT
LIABILITY OR PRODUCT LIABILITY), FOR COVER OR FOR ANY INCIDENTAL, INDIRECT OR
CONSEQUENTIAL, MULTIPLIED, PUNITIVE, SPECIAL, OR EXEMPLARY DAMAGES OR LOSS OF
REVENUE, PROFIT, SAVINGS OR BUSINESS ARISING FROM OR OTHERWISE RELATED TO THIS
AGREEMENT, EVEN IF A PARTY OR ITS REPRESENTATIVES HAVE BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.  LICENSOR UNDERSTANDS AND CONFIRMS THAT THERE MAY
NOT BE ANY ROYALTIES PAID UNDER THIS AGREEMENT. THE PARTIES ACKNOWLEDGE THAT
THESE EXCLUSIONS OF POTENTIAL DAMAGES WERE AN ESSENTIAL ELEMENT IN SETTING
CONSIDERATION UNDER THIS AGREEMENT.


8.4.          Compliance with Laws


Notwithstanding anything contained in this Agreement to the contrary, the
obligations of the parties with respect to the consummation of the transactions
contemplated by this Agreement shall be subject to all laws, present and future,
of any government having jurisdiction over the parties and this transaction, and
to orders, regulations, directions or requests of any such government.

 
-10-

--------------------------------------------------------------------------------

 
 
8.5           Confidentiality of Terms
 
The parties hereto will keep the terms and existence of this Agreement and the
identities of the parties hereto and their affiliates confidential and will not
now or hereafter divulge any of this information to any third party except
(a) with the prior written consent of the other party; (b) as otherwise may be
required by law or legal process, including, without limitation, in confidence
to legal and financial advisors in their capacity of advising a party in such
matters; (c) during the course of litigation, so long as the disclosure of such
terms and conditions is restricted in the same manner as is the confidential
information of other litigating parties; (d) in confidence to its legal counsel,
accountants, banks and financing sources and their advisors solely in connection
with complying with its obligations under this Agreement; (e) by Licensee, in
order to perfect Licensee’s interest in the Patents or the Abandoned Assets with
any governmental patent office (including, without limitation, recording
Memoranda of Exclusive License/Rights in any governmental patent office); or (f)
to enforce Licensee’s rights and interest in the Patents, the causes of action
transferred under this Agreement, or the Abandoned Assets; provided, in (b)
through (d) above, (i) to the extent permitted by law, the disclosing party will
use all legitimate and legal means available to minimize the disclosure to third
parties, including, without limitation, seeking a confidential treatment request
or protective order whenever appropriate or available; and (ii) the disclosing
party will provide the other party with at least ten (10) days’ prior written
notice of such disclosure.  Without limiting the foregoing, Licensor will cause
its agents involved in this transaction to abide by the terms of this paragraph,
including, without limitation, ensuring that such agents do not disclose or
otherwise publicize the existence of this transaction with actual or potential
clients in marketing materials or industry conferences.  In the event of any
breach or default, threatened or otherwise, under this paragraph, the parties
acknowledge and agree that damages alone would be insufficient to compensate for
any such breach or default and that irreparable harm would result from such
breach or default.  Consequently, in the event of any such breach or default, or
any threat of such breach or default by either party, the other party will be
entitled to temporary or permanent injunctive relief, specific performance and
such other equitable relief as may be appropriate in the circumstances in order
to restrain or enjoin such breach or default.  These remedies will not be the
exclusive remedies for violation of the terms of the confidentiality obligations
contained in this paragraph but will be in addition to all other remedies
available to the parties at law or in equity.
 
9.             Definitions
 
Capitalized terms used in this Agreement that are not otherwise defined have the
meanings set forth in this Section.
 
“Abandoned Assets” means those specific provisional patent applications, patent
applications, patents and other governmental grants or issuances, if any, listed
on Exhibit C (as such list may be updated based on Licensee’s review pursuant to
paragraph 3.1).
 
“Affiliate” means, with respect to any Person, any Entity in whatever country
organized that controls, is controlled by or is under common control with such
Person.  The term “control” means possession, direct or indirect, of the power
to direct or cause the direction of the management and policies of an Entity,
whether through the ownership of voting securities, by contract or otherwise.

 
-11-

--------------------------------------------------------------------------------

 
 
“Amounts” as generally used in this Agreement refers to cash amounts, and
amounts that are not cash will be valued by Licensee at their cash equivalent
under customary valuation techniques.
 
“Assignment Agreements” means the agreements assigning to Licensor ownership of
the Patents and the Abandoned Assets from the inventors and/or any prior owners
to Licensor.
 
“Closing” has the meaning set forth in paragraph 3.2.
 
“Effective Date” means the date set forth as the Effective Date on the cover
page of this Agreement.
 
“Entity” means any corporation, partnership, limited liability company,
association, joint stock company, trust, joint venture, unincorporated
organization, governmental entity (or any department, agency, or political
subdivision thereof) or any other legal entity.
 
 “Licensed Products” means any product sold by Licensee which would otherwise
infringe one or more claims of a Patent.
 
“Memoranda of Exclusive License/Rights” means one or more documents in
substantially the form of Exhibit B, which form may be adjusted for the
requirements of the particular government patent office, that memorialize the
license and other rights transferred to Licensee by this Agreement
 
“Net Sales Revenues” means the gross sales revenue minus product returns for
credit, discounts, rebates or similar price adjustments or credits, freight and
insurance charges, value added taxes, sales taxes and/or similar taxes and
duties for all Licensed Products.
 
“Patent” or “Patents” means (a) all patents listed in Exhibit A and the
inventions therein described {the “Inventions”); (b) the entire right, title and
interest in said Invention in the listed patents and any related patent
applications, and in all divisionals, continuations and continuations-in-part of
the applications, or reissues or extensions of Letters Patent or patents granted
thereon, and in all corresponding applications filed in any and all
jurisdictions and/or countries foreign to the United States, and in all patents
issuing thereon in the United States and/or foreign jurisdictions or countries;
(c) the entire right, title and interest to any and all developed ideas, trade
secrets, confidential information, and copyrightable matter directly related to
said Invention; and (d) all extensions, modifications, new developments,
improvements, supplements, technical data, scientific know-how, and all other
property, legal, equitable, and contractual rights directly and indirectly
relating to said Invention, whether now existing or hereafter arising..
 
“Person” means any individual or Entity.
 
“Primary Warranties” means, collectively, the representations and warranties of
Licensor set forth in paragraphs 6.1, 6.2, 6.3, 6.4, and 6.5 hereof.
 
“Prosecution History Files” means the names, addresses, email addresses, and
phone numbers of prosecution counsel and agents, and all files, documents and
tangible things, as those terms have been interpreted pursuant to rules and laws
governing the production of documents and things, constituting, comprising or
relating to the investigation, evaluation, preparation, prosecution,
maintenance, defense, filing, issuance, registration, assertion or enforcement
of the Patents.
 
“Reporting Period” has the meaning set forth in paragraph 2.3.

 
-12-

--------------------------------------------------------------------------------

 
 
“Royalties” has the meaning set forth in paragraph 2.2
 
“Royalty Percentage” means the percentage set forth on the cover page of this
Agreement.
 
“Transmitted Copy” has the meaning set forth in paragraph 10.14.
 
“Upfront Royalty Payment” has the meaning set forth in paragraph 2.1.
 
10.           Miscellaneous
 
10.1         Indemnification
 
Licensee shall defend (with legal counsel selected and retained by Licensee and
approved by Licensor, which approval shall not be unreasonably withheld),
indemnify and hold harmless Licensor, its governors, regents, directors,
officers, employees, agents and their respective successors, assigns and heirs
(“Indemnitees”) against any and all claims, suits and legal actions by any third
party (“Claims”), based upon any theory of liability (including, without
limitation, warranty, strict liability or tort, and regardless of any factual
basis), arising out of the exercise of any rights under this Agreement to the
Patents by Licensee or any of its Affiliates, successors or assigns, or by any
sublicensee of Licensee, all subject to the following:
 
(a)
Indemnitees shall give Licensee written notice of the Claim which any Indemnitee
desires Licensee to defend, indemnify and hold harmless under this Agreement
promptly after any Indemnitee receive notice thereof along with sufficient
information for Licensee to identify the Claim.  Indemnitees shall not settle or
compromise any such Claim without the prior written consent of
Licensee.  Indemnitees shall cooperate and provide such assistance (including,
without limitation, testimony and access to documentation within the possession
or control of any Indemnitee) as Licensee may reasonably request in connection
with Licensee's defense, settlement and satisfaction of the Claim; provided that
Licensee shall pay or reimburse all of the costs and expenses reasonably
incurred by Indemnitees to provide any such cooperation and assistance in
accordance with Licensee's request.

 
(b)
As part of Licensee's obligation to defend, indemnify and hold harmless
Indemnitees, Licensee shall pay any and all (i) costs and expenses reasonably
incurred by Licensee in connection with the defense, settlement or satisfaction
of any Claim (including, without limitation, any amounts agreed to by Licensee
in settlement of the Claim) and (ii) amounts required by any judgment or order
of any court to be paid by Indemnitees as damages or other relief based upon the
Claim; provided that Indemnitees have complied with their obligations under (a)
above with respect to the Claim.

 
(c)
Licensee shall not be obligated to defend, indemnify or hold harmless any
Indemnitee against any Claim or related costs and expenses, if and to the extent
the Claim arises out of any breach of this Agreement by Licensor (including,
without limitation, any breach of Licensor's representations and warranties set
forth in Section 6).

 
(d)
Licensee shall be entitled to a credit against future royalties or other amounts
payable by Licensee to Licensor under this Agreement in an amount equal to any
out-of-pocket amounts expended by Licensee in the specific defense of claims
levied against Licensor, or Licensee where Licensor is a named party in the
claim, by the claimant.

 
 
-13-

--------------------------------------------------------------------------------

 
 
Except as specifically provided in (a) and (b) above, Licensee shall not have
any obligation to pay or reimburse any costs or expenses (including, without
limitation, any fees or expenses of any legal counsel retained by any
Indemnitee), unless otherwise agreed in writing by Licensee.
 
10.2           Relationship of Parties
 
The parties hereto are independent contractors.  Nothing in this Agreement will
be construed to create a partnership, joint venture, franchise, fiduciary,
employment or agency relationship between the parties.  Neither party has any
express or implied authority to assume or create any obligations on behalf of
the other or to bind the other to any contract, agreement or undertaking with
any third party.
 
10.3           Assignment; Successors
 
The terms and conditions of this Agreement will inure to the benefit of
Licensee, its successors, assigns and other legal representatives, and will be
binding upon Licensor, its successors, assigns, and other legal
representatives.  Without Licensor’s consent, Licensee may assign, in whole or
in part, this Agreement, and/or any license or other rights Licensee acquires
hereunder, to its Affiliates.  Licensor will not unreasonably withhold or delay
its consent to any other assignment requested by Licensee of this Agreement, in
whole or in part, or of any license or other rights Licensee acquires hereunder.
 
10.4           Term and Termination
 
The term of this Agreement (the “Term”) will commence on the Effective Date and
will continue in effect until the last of the Patents expires, or such longer
time as may be necessary, as determined at Licensee’s sole and absolute
discretion, to permit Licensee to fully enforce and protect its rights under the
Patents for any action or proceeding for infringement arising before such
expiration.  Subject to the provisions of paragraph 10.10, in the event of a
material breach of this Agreement, the non-breaching party will be entitled to
terminate the Term by written notice to the breaching party, if such breach is
not cured within ten (10) business days (for monetary defaults) and sixty (60)
days (for non-monetary defaults) after written notice specifying the breach is
given to the breaching party.


10.5           Survival/Effect of Termination
 
No termination of the Term will relieve a breaching party of its obligations
arising prior to such termination.
 
10.6           Export Controls
 
It is understood and agreed that to the extent Licensor is subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes, and other commodities (including the Arms
Export Control Act, as amended, and the Export Administration Act of 1979), and
that its obligations hereunder are contingent on compliance with applicable
United States export laws and regulations.  The transfer of certain technical
data and commodities may require a license from the cognizant agency of the
United States Government and/or written assurances by Licensee that Licensee
will not export data or commodities to certain foreign countries without prior
approval of such agency.  Licensor neither represents that a license will not be
required nor that, if required, it will be issued.

 
-14-

--------------------------------------------------------------------------------

 
 
10.7           Governing Law
 
Any claim arising under or relating to this Agreement will be governed by the
laws of the State of Utah, without regard to choice of law principles to the
contrary.
 
10.8           Dispute Resolution
 
Except as provided under paragraph 8.5, the parties hereby waive their
respective rights to seek remedies in court, and will resolve any and all
claims, disputes, or controversies relating in any way to, or arising out of,
this Agreement, including, without limitation, any breach or threatened breach
of this Agreement, the amount of Royalties due under this Agreement, or the
calculation of Net Sales Revenue (“Disputes”), as follows:
 
(a)           The party raising the Dispute shall promptly provide the other
party with a written notice describing the nature of the Dispute in reasonable
detail (a “Dispute Notice”).  During the thirty (30) day period after a party’s
receipt of a Dispute Notice, the parties will commence discussions to attempt to
resolve the Dispute.
 
(b)           If the parties cannot timely resolve the Dispute through
negotiation, before resorting to arbitration the parties will try in good faith
to settle the Dispute by mediation before a mutually agreed mediator in
Utah.  The mediation will be conducted in English and administered by the
American Arbitration Association (“AAA”) under its Commercial Mediation
Procedures.  If the parties are unable to agree upon a mutually acceptable
mediator, the AAA will appoint a qualified mediator.  The mediation proceeding
shall take place on the earliest practicable date following the submission of a
request for mediation by either party, which request shall be submitted within
sixty (60) days after a party’s receipt of a Dispute Notice.
 
(c)           If the Dispute is not resolved through mediation within thirty
(30) days after the mediation hearing, the parties will submit the Dispute to
final and binding arbitration administered by the AAA under its Commercial
Arbitration Rules.  The arbitrator may enter a default decision against any
party who fails to participate in the arbitration proceedings.
 
(i)           The arbitration will be conducted before a mutually agreed panel
of three neutral (3) arbitrators in Utah.  If the parties are unable to agree
upon a mutually acceptable panel of three (3) arbitrators, the panel will be
selected by the AAA.
 
(ii)           The arbitration hearing will be conducted in English, and under
no circumstances will the arbitration hearing extend for more than one (1)
business day.  The award shall be rendered within one hundred twenty (120) days
of the demand and the arbitrators shall agree to comply with this schedule
before accepting appointment.  The parties have included these time limits to
expedite the proceeding, but they are not jurisdictional, and the arbitrator may
for good cause permit reasonable extensions which shall not affect the validity
of the award.

 
-15-

--------------------------------------------------------------------------------

 
 
(iii)           All documents and information relevant to the Dispute in the
possession of any party shall be made available to the other party not later
than sixty (60) days after the demand for arbitration is served, and the
arbitrator may permit such depositions or other discovery deemed necessary for a
fair hearing.
 
(iv)           The parties agree that the arbitration method to be employed by
the parties will be "baseball arbitration," in which case each party will submit
to the arbitrators and exchange with each other in advance of the hearing their
last, best offers and the arbitrators will be limited to awarding only one or
the other of the two figures submitted.
 
(v)           The arbitrators’ award may be entered and enforced in any court
with competent jurisdiction and will be nonappealable.  Such decision may be
used in a court of law only for the purpose of seeking enforcement of the
arbitrator's decision permitted under this Agreement.
 
(vi)           The costs of the arbitration proceeding, including reasonable
attorneys’ fees and costs, will be determined by the arbitrators, who may
apportion costs equally, or in accordance with any finding of fault or lack of
good faith of either party.
 
(vii)          To the fullest extent permitted by law, no arbitration under this
Agreement shall be joined to any other arbitration, and no class arbitration
proceedings shall be permitted.
 
(viii)        Except as may be required by law, neither a party nor any
arbitrator may disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of both parties.
 
Notwithstanding the foregoing, nothing in this paragraph 10.8 will be construed
to waive any rights of timely performance of any obligations existing under this
Agreement through the Closing.
 
10.9           Notices and Payment Delivery
 
All notices required or permitted to be given hereunder will be in writing, will
make reference to this Agreement and will be delivered by hand, or dispatched by
prepaid air courier or by registered or certified airmail, postage prepaid, to
the addresses set forth on the cover page of this Agreement.  Such notices will
be deemed served when received by addressee or, if delivery is not accomplished
by reason of some fault of the addressee, when tendered for delivery.  Either
party may give written notice of a change of address to the other.  After notice
of such change has been received, any notice or request will thereafter be given
to such party at such changed address.

 
-16-

--------------------------------------------------------------------------------

 
 
10.10                      Remedies
 
Licensor's sole and exclusive remedy in the event of any claim, dispute, or
controversy under this Agreement will be the recovery of money damages, subject
to the disclaimer and limitations set forth in this Agreement, including,
without limitation, those in paragraphs 8.1 through 8.3.
 
10.11                      Severability
 
If any provision of this Agreement is found to be invalid or unenforceable, then
the remainder of this Agreement will have full force and effect, and the invalid
provision will be modified, or partially enforced, to the maximum extent
permitted to effectuate the original objective.
 
10.12                      Waiver
 
Failure by either party to enforce any term of this Agreement will not be deemed
a waiver of future enforcement of that or any other term in this Agreement or
any other agreement that may be in place between the parties.
 
10.13                      Miscellaneous
 
This Agreement, including its exhibits, constitutes the entire agreement between
the parties with respect to the subject matter hereof and merges and supersedes
all prior and contemporaneous agreements, understandings, negotiations, and
discussions.  Neither of the parties will be bound by any conditions,
definitions, warranties, understandings, or representations with respect to the
subject matter hereof other than as expressly provided herein.  The section
headings contained in this Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.  No oral
explanation or oral information by either party hereto will alter the meaning or
interpretation of this Agreement.  No amendments or modifications will be
effective unless in a writing signed by authorized representatives of both
parties; provided, however, that, both prior to and after the Closing, Licensee
may update Exhibits A and B to include any patents or patent applications within
the definition of Patents, based on its review of the Deliverables as defined in
paragraph 3.1, by providing updated Exhibits A and B to Licensor.  The terms and
conditions of this Agreement will prevail notwithstanding any different,
conflicting or additional terms and conditions that may appear on any letter,
email or other communication or other writing not expressly incorporated into
this Agreement.  The following exhibits are attached hereto and incorporated
herein:  Exhibit A (entitled “Patents Being Licensed”); Exhibit B (entitled
“Memorandum of Exclusive License/Rights”); and Exhibit D (entitled “Transfer of
Rights in Certain Assets”).

 
-17-

--------------------------------------------------------------------------------

 
 
10.14                      Counterparts; Electronic Signature
 
This Agreement may be executed in counterparts, each of which will be deemed an
original, and all of which together constitute one and the same
instrument.  Each party will execute and promptly deliver to the other parties a
copy of this Agreement bearing the original signature.  Prior to such delivery,
in order to expedite the process of entering into this Agreement, the parties
acknowledge that a Transmitted Copy of this Agreement will be deemed an original
document.  “Transmitted Copy” means a copy bearing a signature of a party that
is reproduced or transmitted via email of a .pdf file, photocopy, facsimile, or
other process of complete and accurate reproduction and transmission.
 


 
[Remainder of Page Intentionally Left Blank.]
 


 



 
-18-

--------------------------------------------------------------------------------

 



 
EXHIBIT A
 
PATENTS BEING LICENSED
 





       
Patent or
Application No.
Country
Issue Date
Title of Patent
 
6,044,257
 
 
United States
 
March 28, 2000
 
Panic Button Phone
6,636,732
 
United States
October 21, 2003
Emergency Phone with Single Button Activation
6,226,510
United States
May 1, 2001
Emergency Phone for Automatically Summoning Multiple Emergency Response Services
7,092,695
United States
August 15, 2006
Emergency Phone with Alternate Number Calling Capability
7,251,471
 
United States
July 31, 2007
Emergency Phone with Single Button Activation




 
-19-

--------------------------------------------------------------------------------

 

 
EXHIBIT B
 
MEMORANDUM OF EXCLUSIVE LICENSE/RIGHTS
 


 
Futuristic Medical Devices, LLC, a Delaware limited liability company having
offices at 13 Augusta Avenue, Monsey, New York 10952, (“Licensor”), has granted
to Volu-Sol Reagents Corporation, a Utah corporation, having an office at 5095
West 2100 South, West Valley City, Utah 84120 (“Licensee”), the exclusive,
worldwide, transferable, sublicensable, license of all rights of any kind
conferred by the patents, patent applications, and provisional patent
applications listed in the table below:

       
Patent or
Application No.
Country
Issue Date
Title of Patent
 
6,044,257
 
 
United States
 
March 28, 2000
 
Panic Button Phone
6,636,732
 
United States
October 21, 2003
Emergency Phone with Single Button Activation
6,226,510
 
United States
May 1, 2001
Emergency Phone for Automatically Summoning Multiple Emergency Response Services
7,092,695
United States
August 15, 2006
Emergency Phone with Alternate Number Calling Capability
7,251,471
 
United States
July 31, 2007
Emergency Phone with Single Button Activation



including, without limitation, the rights of any kind to, or conferred by, the
Patents (defined below) to (a) use or otherwise practice any art, methods,
processes, and procedures covered by the Patents, (b) make, have made, use,
offer to sell, sell, import, and otherwise distribute or dispose of any
inventions, discoveries, products, services, technologies or services covered by
the Patents, (c) otherwise exploit any rights granted in the Patents and/or any
invention or discovery described in the Patents, and (d) exclude other Persons
from exercising any of such rights.
 
The “Patents” include all right, title, and interest that exist today and may
exist in the future in and to any and all of the following:
 
 (a) all patents listed in Exhibit A and the inventions therein described {the
“Inventions”);
 
(b) the entire right, title and interest in said Invention in the listed patents
and any related patent applications, and in all divisionals, continuations and
continuations-in-part of the applications, or reissues or extensions of Letters
Patent or patents granted thereon, and in all corresponding applications filed
in any and all jurisdictions and/or countries foreign to the United States, and
in all patents issuing thereon in the United States and/or foreign jurisdictions
or countries;

 
-20-

--------------------------------------------------------------------------------

 
 
(c) the entire right, title and interest to any and all developed ideas, trade
secrets, confidential information, and copyrightable matter directly related to
said Invention; and
 
(d) all extensions, modifications, new developments, improvements, supplements,
technical data, scientific know-how, and all other property, legal, equitable,
and contractual rights directly and indirectly relating to said Invention,
whether now existing or hereafter arising.
 
Licensor has also assigned, transferred and conveyed to Licensee all right,
title, and interest in and to:
 
(x)           rights to apply in any or all countries of the world for patents,
certificates of invention, utility models, industrial design protections, design
patent protections, or other governmental grants or issuances of any type
related to any of the Patents and the inventions and discoveries therein;
 
(y)           all causes of action and enforcement rights of any kind (whether
such claims, causes of action or enforcement rights are known or unknown;
currently pending, filed, to be filed, or otherwise) under the Patents and/or
under or on account of any of the Patents for past, current and future
infringement of the Patents, including without limitation, all rights to
(i) pursue and collect damages, profits and awards of whatever nature
recoverable, (ii) injunctive relief, (iii) other remedies, and (iv) compromise
and/or settle all such claims, causes of action and enforcement rights, for such
infringement by granting an infringing party a sublicense or otherwise; and
 
(z)           rights to collect royalties or other payments under or on account
of any of the Patents or any of the foregoing.
 
The preparation, filing, prosecution, maintenance and defense of the Patents
will be under Licensee’s exclusive control and discretion, in all pertinent
governmental patent offices anywhere in the world.
 
Licensor hereby irrevocably grants Licensee the exclusive power to grant one or
more powers of attorney with respect to the Patents and the exclusive discretion
to transfer that right to Licensee's agent(s) or representative(s) that Licensee
may designate one or more time, now or in the future.  Licensor understands that
execution of this document confers on any attorney(s) or agent(s) to whom
Licensee may grant a power of attorney the exclusive right to correspond with
any patent office with repect to the Patents, and that this document does not
create an attorney - client relationship with such practitioners to whom
Licensee grants powers of attorney pursuant to this paragraph. 
 
 
-21-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF this Memorandum of Exclusive License/Rights is executed at
__________ on May 25, 2009.
 


LICENSOR:
 
FUTURISTIC MEDICAL  DEVICES, LLC
 
 
By:   /s/ Jacob
Pilchick                                                            
 
Name: Jacob
Pilchick                                                                
 
Title: Manager                                                                
          
 
 

 


STATE OF NEW YORK
)
 
) ss.
COUNTY OF KINGS
)





On May 25, 2009, before me, Doron Evans, Notary Public in and for said State,
personally appeared Jacob Pilchick, personally known to me (or proved to me on
the basis of satisfactory evidence) to be the person whose name is subscribed to
the within instrument and acknowledged to me that he/she executed the same in
his/her authorized capacity, and that by his/her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.




WITNESS my hand and official seal.
 


 
Signature  /s/ Doron Evans                                                
[NOTARY SEAL]
 



 
-22-

--------------------------------------------------------------------------------

 

 
EXHIBIT C
 
ABANDONED ASSETS
 


 



 
-23-

--------------------------------------------------------------------------------

 

 
EXHIBIT D
 
TRANSFER OF RIGHTS IN CERTAIN ASSETS
 
 
 
 


-24-

--------------------------------------------------------------------------------